—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered April 5, 1995, which denied petitioner’s application pursuant to CPLR article 78 challenging respondents’ denial of access under the Freedom of Information Law (FOIL; Public Officers Law art 6) to, inter alia, certain DD5 reports and police officers’ memo books, and dismissed the proceeding, unanimously modified, on the law and the facts, to the extent of remanding the proceeding to the IAS Court for the purpose of determining whether other materials sought by petitioner exist, and if so, whether they too are exempt from FOIL disclosure, and otherwise affirmed, without costs.
We adhere to our decision in Matter of Scott v Chief Med. Examiner of City of N. Y. (179 AD2d 443, 444, Iv denied 79 NY2d 758, cert denied 506 US 891) that DD5 reports and police officers’ memo books are exempt from FOIL disclosure. Insofar as petitioner seeks certain other records, respondents’ concession that such should have been created if normal agency procedures were followed necessitates a remand for proceed*321ings to determine their existence and whether they are exempt from disclosure. Concur—Rosenberger, J. P., Rubin, Ross, Nardelli and Mazzarelli, JJ.